Mr. Presiding Justice Waterman delivered the opinion of the Court. The question involved in this case is not so much as between appellants and Gilbert, whose business was, under their agreement, carried on at Wedron and other towns in La Salle county, but as to how did appellants, owners of the warehouses as they were, and supplying the money for the conduct of the business as they did, hold themselves out or suffer Gilbert, their agent, to hold them out ? Did they knowingly permit him to induce the farmers, who brought grain to their warehouses and who made contracts for the sale of corn with agents in charge of such houses, to believe that they were the owners and proprietors of the business, and was appellee justified in so believing ? Appellants knew that they owned the warehouses; that they kept in their firm name a bank account at the county seat of La Salle county, and that their agent, Mr. Perrin, paid with their checks for all the grain that was purchased. What would a farmer of La Salle county naturally conclude from this % As appellants owned the warehouses and paid for all the grain that was purchased and placed therein, and as Gilbert, who had charge of the business, did not hold himself out as a proprietor but as an agent, merely, it is manifest that parties selling grain in this way would naturally conclude that appellants bought it through Gilbert as their agent. That Gilbert as well as Perrin were their agents for some purposes is not denied. Gilbert seems to have understood that contracts made through him for the purchase of grain were their agreements; as, when one Keith, from whom he had bought corn, failed to comply with his contract, he, Gilbert, brought suit against Keith in the name of appellants; he also made use in the business of letter heads and printed slips, given to those who sold grain, on which the firm name of appellants appeared as proprietors. It is true that it does not appear that appellants knew as to such use of their name on letter heads and slips or in such suit; and it may be urged that these acts are only evidence of what Gilbert understood to be the relations existing between him and appellants. That the grain when purchased and paid for by the money of appellants was theirs, is settled by the cases of Broadwell v. Howard, 77 Ill. 305, Cool v. Carmichael, 68 Ill. 216, and Nelson v. McIntyre, 1 Ill. App. 603. We are of the opinion that the position and conduct of appellants was such that this contract made by Smith for the purchase of grain, which was actually received into their warehouse at Wedron and shipped to them, was their contract, and that they are liable thereon. It is urged that there was a failure to show what the Chicago market price of corn was November 28th, the day upon which appellee elected to sell. The market price on the 27th was shown. In the absence of evidence that the price was different on the 28th, we think that the rate existing n the 27th must be presumed to have continued to the next .ay. Doubtless there are on the Chicago market, someimes, especially in the case of attempted corners, great fluctuations from day to day; but if corn was any lower on the 28th than it was on the 27th, it was easy for appellants to have shown this, and in the absence of evidence we think that the ordinary rule that a state of affairs once shown to exist is presumed to continue, may be applied for at least the term of one day, even to the Chicago grain market. We agree with counsel for appellants that contracts are to be interpreted as entireties, and that the court in construing instruments will place itself in the shoes of the parties who made them, but the view we have taken of the record before us renders unnecessary any discussion by us of the relation which, as between appellants and Gilbert, appellants occupied. The judgment of the Superior Court will be affirmed. Mr. Justice Gary. I go further. In my judgment the business conducted at the different elevators was the business of the appellants, conducted by their authority and by their agents, for whose conduct the appellants are responsible.